                                                                                                      r·~   -'\
                                                                                                      ~ ' k. ;~"~ ', .:~
                                   UNITED STATES DISTRICT COUR
                                 SOUTHERN DISTRICT OF CALIFOR IA                                      APR ~ U 2019

UNITED STATES OF AMERICA,


                                              Plaintiff,
                          vs.
                                                                    JUDGMENT OF DISMISSAL
JOSSELYN AZUCENA
TORRES-ESQUIVIES,

                                            Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Cts (1-3) - 8:1324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation. Aiding and Abetting




 Dated:
                                                           di&JwLi -
                                                             Hon. Mitchell D. Dembin
                                                             United States Magistrate Judge
